668 F.2d 791
John F. ALFORD, Anthony R. Buller, Hector Cantu andDirector, Office of Workers' CompensationPrograms, United States Department ofLabor, Petitioners,v.AMERICAN BRIDGE DIVISION, UNITED STATES STEEL CORPORATION, Respondent.
Nos. 78-1901, 78-1633, 78-1607, 78-1601, 78-1598 and 78-1544.
United States Court of Appeals,Fifth Circuit.
Sept. 22, 1981.

Petitions for Review of Orders of the Benefits Review Board.
Schechter & Shelton, Houston, Tex., Louis Bien, Galveston, Tex., Gilbert Renaut, Washington, D. C., Martin W. Dies, Orange, Tex., for petitioners.
Kyle Wheelus, Jr., Beaumont, Tex., for respondent.
Before BROWN, GEWIN* and POLITZ, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that respondent's petition for rehearing, or, in the alternative, motion for clarification and modification of the Court's opinion entered on September 4, 1981, 655 F.2d 86, is GRANTED to the extent of changing this portion of the fourth paragraph to read:


2
Since the black diamond navigational signal was ... essential ... and was being constructed for installation on a barge to be used in transporting ship modules to the shipyard in the East, the activity was sufficiently related to maritime commerce as to be maritime employment.


3
In all of other respects it is DENIED.



*
 Due to his death on May 15, 1981, Judge Gewin did not participate in this decision.  The petition for rehearing is being decided by a quorum, 28 U.S.C. 46(d)